Citation Nr: 0314591	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  95-19 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to an increased rating for varicose veins of 
the right leg, currently assigned a 10 percent evaluation.

3.  Entitlement to an increased rating for sinusitis, 
currently assigned a 30 percent evaluation.

4.  Entitlement to a temporary total rating based on 
convalescence following surgery in February 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of April 1995, 
which denied service connection for an eye disorder; a rating 
in excess of 10 percent for sinusitis; a compensable rating 
for varicose veins; and a temporary total rating based on 
convalescence following surgery in February 1995.  The Board 
remanded the case to the RO in May 1997.  By RO rating 
decision in August 2002, the evaluation for sinusitis was 
increased to 30 percent, and the evaluation for varicose 
veins of the right leg was increased to 10 percent.  However, 
the issues remain on appeal, as the ratings were less than 
the maximum available rating.  AB v. Brown, 6 Vet.App. 35, 38 
(1993).  


FINDINGS OF FACT

1.  Current eye disorders, including cataracts, began many 
years after service and were not caused by any incident of 
service.

2.  Varicose veins of the right leg are manifested by 
superficial varicosities, with symptoms of pain and cramping 
on exertion, without involvement of the long saphenous vein, 
edema, stasis, or ulceration.  

3.  Sinusitis is manifested by hypertrophy of the turbinates, 
with frequent sinus tenderness and headaches.

4.  Sinus surgery in February 1995 necessitated no more than 
1 week of post-surgical convalescence.


CONCLUSIONS OF LAW

1.  A chronic eye disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002). 

2. The criteria for a rating in excess of 10 percent for 
varicose veins of the right lower extremity have not been 
met. 38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997 and 2002).

3.  The criteria for an evaluation in excess of 30 percent 
for sinusitis have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (1996 and 
2002).

4.  The criteria for a temporary total convalescent rating 
following sinus surgery in February 1995 have not been met.  
38 C.F.R. § 4.30 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service from August 1944 to March 
1946.  

Service medical records show that the veteran was 
hospitalized for treatment of sinusitis in December 1944.  In 
February 1946, he was hospitalized for treatment of a chronic 
infection of the right upper eyelid.  It was noted that he 
had experienced a chronic swelling and itching of his right 
eyelid for a period of one month.  On examination he had 
granulation, scaling, and a lesion on his right upper eyelid.  
Following treatment with hot boric acid compresses and 
mercuric oxide ointment, he was discharged to duty five days 
after admission, with a final diagnosis of blepharitis of the 
right upper eyelid, chronic, cause undetermined, noted to be 
improved.  

On the separation examination in March 1946, the eyes were 
reportedly normal.  The veteran had mild right varicose 
veins.  

On a VA examination in December 1946, the eyes were normal.  

In April 1950, the veteran filed his original compensation 
claim, and service connection for sinusitis and varicose 
veins of the right leg was subsequently granted, each 
evaluated noncompensably disabling.  

On a VA examination of November 1968, the eyes were noted to 
be normal.  

On a VA examination in August 1971, there was moderate 
conjunctival injection in both eyes, and the diagnosis was 
chronic conjunctivitis of both eyes.  

On a VA examination in September 1972, the veteran was noted 
to wear corrective glasses.  He had bilateral nasal pterygia.  

On a VA examination of June 1977, the veteran's pupils were 
equally reactive to light and accommodation.  He had nasal 
pterygia in both eyes, and wore glasses.  

VA outpatient treatment records dated from 1986 to 1993 show 
the veteran's treatment for numerous eye complaints.  He had 
a pterygium removed from the right eye in October 1986.  In 
June 1988, he complained of a burning sensation and tearing 
of the eyes which had been present for a long time.  On a 
consultation, he had a pterygium of the left eye which 
bothered him.  In addition, he had decreased tear film and 
early lens opacities in both eyes.  On an eye surgery note in 
September 1991, the conjunctiva were noted to be clear.  On 
an eye evaluation in October 1992, the veteran reported no 
history of trauma.  He had presbyopia, cataracts in both 
eyes, worse on the right, and was status post small branch 
retinal vein occlusion and macular edema in the right eye.  

The veteran was hospitalized in a VA facility from February 
16 to 20, 1995.  He presented with a long history of chronic 
sinusitis.  He said he had persistent headache and chronic 
nasal congestion, and a computerized tomography (CT) scan 
revealed moderate ethmoid disease bilaterally.  He underwent 
bilateral functional endoscopic ethoidectomy on the day after 
admission.  Post-operatively, he remained in the hospital due 
to the fact that he did not have transportation.  The day 
after surgery, he complained of chest pain, which was 
negative for cardiac etiology on work-up.  The following day, 
he complained of continued nausea and vomiting.  The 
remainder of his stay was unremarkable.  He was to limit his 
strenuous physical activities after discharge.  

Subsequent outpatient treatment records show that in April 
1995, he reported frontal headaches and post nasal drip since 
his ethmoid surgery.  In June 1995, he complained of chronic 
sinus headaches, with recent worsening and drainage of yellow 
mucus from nose.  He complained of occasional night time calf 
cramps.  One exam, there was tenderness over the frontal 
sinuses.  The assessment was sinusitis and leg cramps.  In 
July 1995, his sinusitis was noted to have resolved, with a 
clear nose, and no synechiae or drainage, lesions, or post-
nasal drip on examination.  He was to be referred to 
neurology for his complaints of chronic headaches.  

At an RO hearing in August 1995, the veteran said that he 
experienced pain in his legs due to varicose veins, with 
cramping.  He took Motrin for pain.  He said that the only 
symptom was pain.  He said that after the sinus surgery in 
February 1995, he could not do anything due to pain and 
headaches.  He said he had to go back about 10 days after the 
surgery for bleeding.  He claimed he needed about 3 months to 
recuperate.  He said that in service a bullet exploded and 
powder went into his eyes, which affected his eyesight.  He 
believed that his current eye conditions relate to that 
incident.  

Subsequent VA outpatient treatment records show the veteran's 
treatment for multiple medical problems.  On an eye 
evaluation in August 1995, he complained of left eye 
irritation and that he needed new glasses.  On examination, 
he had status post small branch retinal vein occlusion and 
macular edema in the right eye.  It was felt that cataract 
extraction would not likely help his vision.  He also had 
mild blepharitis.  On a neurology consult in September 1995, 
the veteran said he had a ethmoidectomy without major 
improvement after surgery.  He continued having frontal and 
maxillary sinus headaches, worse when he had rhinorrhea.  
Neurology examination was normal, and it was noted that he 
headaches were due to his chronic sinusitis, which needed to 
better controlled.  Blepharitis was again noted in October 
1996.  In December 1996, he complained of sinus headaches, 
and on examination, the front and maxillary sinuses were 
tender to percussion.  A new medication was started, and when 
seen for follow-up in January 1997, he said the medication 
worked well.  On examination, his left frontal sinus was 
tender to percussion.  In April 1997, he said he was still 
having sinus pain, with relief with Tylenol.  On examination, 
his septum was midline and he had pink mucosa without 
erythema or exudates.  

In July 1997, a VA examination was conducted to evaluate the 
veteran's varicose veins.  He complained of pain and fatigue 
in his left calf muscle which would develop after walking 
about 50 to 100 yards.  He also reported pain in his feet, 
and varicose veins in both lower extremities.  On 
examination, there were small superficial varicosities of 
both calf muscles that were nontender to touch.  His lower 
extremity complaints were thought to be consistent with left 
calf intermittent claudication.  Further testing was to be 
conducted to confirm the etiology.  Complaints of toe pain 
and other lower extremity pain were not likely due to a 
vascular etiology.  He had mild superficial varicosities of 
both lower extremities which were asymptomatic.  

Outpatient treatment records show that in September 1997 and 
October 1997, he complained of left leg pain.  Multiple small 
varicosities of the legs were noted.  In January 1998, the 
veteran underwent cataract extraction with lens implant in 
the left eye.   

On a VA examination in February 1998, the veteran complained 
of pain and swelling in both lower legs, as well as cramping, 
more so on the left.  The pain and cramping were not felt to 
be typical of claudication or ischemic rest pain.  He said he 
had not worked for four years due to a spine condition.  On 
examination, he had no evidence of superficial phlebitis, 
ulceration or tissue loss.  His feet were not edematous.  He 
had a somewhat blue hue from multiple superficial 
varicosities.  He had multiple varicosities in both lower 
extremities.  The varicose veins in the right leg consisted 
of superficial spider varicose veins throughout the entire 
lower calf on all sides along with the anterior aspect of the 
thigh, and several 3-4 mm varicose veins in the popliteal 
fossa, without evidence of edema or ulcerations.  There was 
no evidence of involvement of varicosities of the long 
saphenous vein on the right.  There was involvement of lesser 
saphenous vein.  It was noted that his varicose veins did not 
preclude him from physical activity.  He also had symptoms of 
pain and cramping on exertion, and exercise tests to 
determine the etiology of cramping were planned.  The 
diagnoses were superficial varicose spider veins, and 
questionable intermittent claudication, unlikely due to 
arterial occlusive disease.  Vascular tests conducted in June 
1998 were negative.  

According to VA outpatient treatment records, in October 
1998, there was no edema in the lower extremities.  He was 
also afforded an eye examination, which disclosed cataracts, 
astigmatism, myopia, presbyopia, and pterygium.  In February 
1999, the nose was patent.  There was also no swelling, 
cyanosis, or clubbing in the extremities.  In March 1999, he 
complained of a cold for four days with sinus pain and 
congestion.  On examination, his nose was congested, and he 
was tender over the maxillary sinuses bilaterally.  The 
assessment was chronic sinusitis with acute flare.  In June 
1999, the veteran underwent cataract extraction with lens 
implant in the right eye.  In June 1999, a vascular surgery 
clinic note reported that the veteran had a rather prominent 
popliteal pulses on physical examination, so a duplex had 
been conducted, which disclosed normal arteries, and he was 
discharged from the vascular clinic.  

On an annual evaluation in February 2000, he complained of 
chronic headaches with sinus pressure.  On examination, his 
nose was patent with no erythema.  He was encouraged to use 
his nasal spray more often.  He had no swelling, cyanosis or 
clubbing I the extremities.  There were varicosities 
bilaterally in the feet and lower extremities.  In March 
2000, venous tributary occlusion of the retina was noted.  In 
April 2000, he was treated for chronic sinusitis.  

On a VA examination in September 2000, it was noted that the 
claims file had been reviewed.  The veteran's sinus surgery 
in February 1995 was felt to demonstrate evidence of chronic 
sinusitis and confirmed chronic inflammatory changes of the 
sinus mucosa.  The veteran said that his symptoms did not 
significantly improve after his sinus surgery in 1995.  He 
said he had daily headaches and nasal drainage.  He said his 
headaches were incapacitating, requiring him to lie down and 
cease his activities.  He used medication which mildly 
improved his symptoms.  Physical examination demonstrated 
hypertrophy of the inferior turbinates bilaterally with mild 
right septal deviation.  There was no anterior purulence or 
polyps noted.  An endoscopy was conducted, with did not 
disclose purulence or polyps.  There was no evidence of 
chronic osteomyelitis, purulence, or crusting.  There was 
significant nasal obstruction of the right nasal cavity due 
to turbinate hypertrophy and septal deviation.  The 
hypertrophy remained after application of topical 
decongestants.  There was no tenderness over the sinuses.  
The assessment was that the veteran had chronic sinusitis 
status post multiple procedures with persistent headaches, 
nasal drainage and nasal obstruction.  It was the doctor's 
opinion that there was evidence of chronic sinusitis with 
persistent symptoms and with incapacitating symptoms on a 
daily basis.  With respect to his hospitalization from 
February 16 to 20, 1995, he would have a temporary 
convalescent period of approximately one week.  There was no 
evidence that he had any significant complications that would 
extend that period.  

The veteran failed to report for VA examinations scheduled in 
April 2002. 

By RO rating decision dated in August 2002, the evaluation 
for sinusitis was increased to 30 percent, and the evaluation 
for varicose veins of the right leg was increased to 10 
percent.  

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The veteran failed to report for VA examinations 
scheduled in April 2002.  The Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A.  Service connection-eye disorder

The veteran contends that while being trained to fire weapons 
in service, he sustained powder and/or flash burns in his 
eyes from an exploding bullet.  He asserts that since then, 
he has had decreased vision, which has gotten worse over the 
years, and growths in the eyes.  He feels his current eye 
problems, including cataracts, result from this incident.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service medical records show that the veteran was 
hospitalized for treatment of chronic blepharitis in service.  
He had a one-month history of symptoms at that time.  
However, for the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``chronic.''  38 C.F.R. § 3.303(b).  Although diagnosed as 
"chronic" at that time, the separation examination in the 
following month, March 1999, reported the eyes to be normal.  
Further, VA examinations in December 1946 and November 1968 
both noted the eyes to be normal, and the veteran has not 
identified any records of treatment during this time.  

The earliest post-service record of any eye abnormality was 
on a VA examination in August 1971, which noted chronic 
conjunctivitis of both eyes.  On a VA examination in 
September 1972, bilateral pterygia, the growths, or "bumps" 
or "pimples" described by the veteran, were first 
clinically noted.  Lens opacities were noted in June 1988.  
Records dated from the early 1990s to the present show his 
continued treatment for multiple eye disorders, including 
cataracts, retinal occlusion, and macular edema.  

Blepharitis was noted in August 1995 and October 1996.  
However, there is no medical evidence to connect these 
episodes of blepharitis with the blepharitis shown many years 
earlier in service.  Indeed, in view of the numerous eye 
examinations between 1946 and 1995, which did not show 
blepharitis, the weight of the evidence is against service 
connection for this disorder.  

With respect to his other current eye disorders, there is no 
medical evidence of the presence of any of these disorders 
until many years after service, nor does the medical evidence 
link the onset of any of the veteran's eye disorders to 
service, including his claimed powder/flash burns.  Service 
medical records do not show any injury to the eyes in 
service, and the veteran, in any event, as a layman is not 
competent to give a medical opinion on diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The preponderance of the evidence is against the claim for 
service connection for an eye disorder.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

B.  Increased rating-right leg varicose veins

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to rating varicose veins were revised.  The 
veteran's service-connected varicose veins of the right lower 
extremity were initially evaluated under 38 C.F.R. § 4.104, 
Code 7120 (1997) (effective prior to January 12, 1998).  Such 
provides for a 10 percent rating for unilateral varicose 
veins that are moderate, with varicosities of superficial 
veins below the knee, with symptoms of pain or cramping on 
exertion.  A 20 percent rating is warranted for unilateral 
varicose veins that are moderately severe, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm. in 
diameter, with symptoms of pain or cramping on exertion, and 
no involvement of the deep circulation.

On January 12, 1998, the rating criteria for varicose veins 
were revised and are found in 38 C.F.R. § 4.104, Code 7120 
(2002).  Under the new version of the code, a 10 percent 
rating is warranted for symptoms attributed to the effects of 
varicose veins where there is intermittent edema of extremity 
or aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  A 20 percent rating is warranted for 
symptoms attributed to the effects of varicose veins with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  These evaluations are for involvement of a single 
extremity.  38 C.F.R. § 4.104, Note (2002).  

As the veteran's claim for an increased rating for his 
varicose veins of the right lower extremity was pending when 
the regulations pertaining to rating varicose veins were 
revised, he is entitled to the version most favorable to him, 
although the new criteria are only applicable to the period 
of time after their effective date. Karnas v. Derwinski, 1 
Vet. App. 308 (1990); VAOPGCPREC 3-2000.

The veteran contends that in service, a varicose vein popped, 
and his leg filled with blood.  Currently, he experiences 
cramping pain in his lower extremities, which he feels is due 
to varicose veins.  When rating the veteran's service-
connected disability, the entire medical history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  However, the more recent evidence is generally the 
most relevant in a claim for an increased rating, since the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).

Service connection is only in effect for varicose veins of 
the right lower extremity, currently evaluated 10 percent 
disabling.  The medical evidence shows that his right leg 
varicose veins are superficial, without involvement of the 
long saphenous vein.  No involvement of the deep circulation 
has been shown.  The medical evidence does not establish that 
his symptoms of pain and cramping in the lower extremities 
are due to his varicose veins; however, in any event, such 
symptomatology is contemplated by the 10 percent rating 
currently in effect.  Accordingly, an increased rating under 
the old criteria is not warranted.  

Under the new criteria, no edema, stasis pigmentation, or 
ulceration has been shown.  An examination in February 1997 
described his varicose veins as asymptomatic, and the VA 
examination in February 1998 specifically noted that his 
varicose veins did not preclude him from physical activity.  
Subsequent treatment records have not shown any symptoms 
attributed to varicose veins.  Thus, a higher rating under 
the new criteria is likewise not warranted.  

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for varicose veins of the right 
leg, under either the old or new criteria; thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).



C.  Increased rating-sinusitis

The regulations pertaining to the evaluation of sinusitis 
were also changed during the course of the appeal period.  He 
is entitled to the version most favorable to him, although 
the new criteria are only applicable to the period of time 
after their effective date.  Karnas v. Derwinski, 1 Vet. App. 
308 (1990); VAOPGCPREC 3-2000.

Under the earlier criteria, a 30 percent rating was warranted 
for severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating was warranted for postoperative, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  
38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (effective prior 
to October 7, 1996).

Under the new criteria, effective October 7, 1996, a 30 
percent rating is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted for chronic 
osteomyelitis following radical surgery, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode means one that 
requires bed rest and treatment by a physician. 38 C.F.R. § 
4.97, Diagnostic Codes 6510-6514 (2002).

The veteran contends that his sinusitis causes constant, 
incapacitating headaches and pain.  Currently, he is in 
receipt of a 30 percent evaluation for sinusitis.

Although he has undergone ethmoidectomy, there is no evidence 
of radical surgery, osteomyelitis, and his symptoms, while 
chronic, have not been noted to be severe, consisting chiefly 
of sinus tenderness and headaches.  Purulent discharge or 
crusting has not been shown, even during periods of 
exacerbation.  Accordingly, a higher rating based on the old 
criteria is not warranted.  

As noted, osteomyelitis has not been shown.  While he has 
headaches, and tenderness on occasion, again, no purulence or 
crusting has been shown.  Further, while the VA examiner in 
September 2000 opined that he had incapacitating symptoms on 
a daily basis, an incapacitating episode is defined by 
regulation as one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  
The outpatient treatment records dated from 1995 to 2002 do 
not show more than a few such episodes, although he has non-
incapacitating headaches more frequently.  As a result, a 
higher rating under the new criteria is not warranted.  

The preponderance of the evidence is against the claim for a 
rating higher than 30 percent for sinusitis, under either the 
old or new criteria.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

D.  Temporary total convalescent rating

A temporary total rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release. Such total rating will be followed by appropriate 
schedular evaluations.  Total ratings will be assigned under 
this section if treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement or the necessity for 
continued use of a wheelchair or crutches, regular weight- 
bearing being prohibited; or (3) immobilization by cast, 
without surgery, of one major joint or more. 38 C.F.R. § 4.30 
(a). 

The veteran contends that his sinus surgery in February 1995 
necessitated 3 months of postoperative convalescence.  He 
maintains that he had to go back for treatment of severe 
bleeding about 10 days after the surgery.

VA medical records show that the veteran was hospitalized 
from February 16 to 20, 1995, for endoscopic ethoidectomy.  
According to the discharge summary, he remained in the 
hospital after the surgery due to the fact that he did not 
have transportation.  His only limitation at the time of 
discharge was to limit strenuous physical activities.  
Outpatient follow-up notes show that he continued to complain 
of chronic sinus headaches, symptoms he has had both before 
and after the surgery, as well as nasal discharge.  The 
records do not show the incident of bleeding described by the 
veteran, but even so, a period of convalescence of a month is 
not shown to have been required.  In this regard, the VA 
examiner in September 2000, who reviewed the file, concluded 
that the veteran's surgery would have necessitated about a 
week of convalescence.  At no time was there significant 
limitation placed on the veteran's activities.  

The evidence demonstrates that at least 1 month of 
convalescence was not required following the sinus surgery, 
and thus the requirements for a temporary total convalescent 
rating under 38 C.F.R. § 4.30 are not met.  The preponderance 
of the evidence is against the claim for a temporary total 
convalescent rating following the hospitalization in February 
1995.  Hence, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).









ORDER

Service connection for an eye disorder is denied.

A rating higher than 10 percent for varicose veins of the 
right leg is denied.

A rating higher than 30 percent for sinusitis is denied.

A temporary total convalescent rating following surgery in 
February 1995 is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

